Citation Nr: 1044028	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-17 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include schizophrenia, depression and 
posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1996 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the RO.  

Of preliminary importance, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009) the United States Court of Appeals for Veterans Claims 
(Court) held that, when the Veteran specifically requests service 
connection for PTSD, but the medical record includes other 
psychiatric diagnoses, the claim may not be narrowly construed as 
only a PTSD claim, and should be considered as a claim for a 
psychiatric disorder.

In light of this holding and the fact that the Veteran has been 
diagnosed with paranoid schizophrenia, depression and possibly 
PTSD, the issues have been recharacterized above as a claim for 
service connection for an innocently acquired psychiatric 
disorder, to include schizoaffective disorder, depression and 
posttraumatic stress disorder (PTSD).

The issues of pension benefits and a total disability 
rating based upon individual unemployability (TDIU) by 
reason of service-connected disability have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction and refers them to the AOJ for 
appropriate action.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must 
provide an examination when there is (A) competent evidence of a 
current disability that (B) may be associated with service, but 
(C) there is insufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  

Recently, the Federal Circuit has addressed the appropriate 
standard to be applied in determining whether an examination is 
warranted under this statute.  In Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 
(Fed. Cir. 2010), the Federal Circuit held that while there must 
be "medically competent" evidence of a current disability, 
"medically competent" evidence is not required to indicate that 
the current disability may be associated with service.  
Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

On the other hand, a conclusory generalized lay statement 
suggesting a nexus between a current disability and service would 
not suffice to meet the standard of subsection (B), as this 
would, contrary to the intent of Congress, result in medical 
examinations being "routinely and virtually automatically" 
provided to all veterans claiming service connection.  Waters, 
601 F.3d at 1278-1279.

Here, there is competent evidence of current psychiatric 
disabilities, including schizophrenia and depression.  In 
addition, the Veteran's private psychiatrist noted a possible 
diagnosis of PTSD due to sexual assault in Korea while the 
Veteran was serving in service.  

The Veteran claims that his current psychiatric disabilities are 
due to his military service.  Specifically, he believes the 
sexual assault during service led to his current psychiatric 
disability.  

The Veteran has also submitted a statement by his mother and 
father regarding the sexual assault during service.  Furthermore, 
the medical documentation shows that the Veteran was treated for 
psychiatric disabilities as early as seven months after he was 
discharged from service.  

The Veteran's service treatment and personnel records do show 
incidents of alcohol abuse during service that resulted in the 
Veteran's administrative discharge from the military.  

The evidence also shows that the Veteran was involved in a car 
accident and suffered a traumatic brain injury in November 1998.  

As there is insufficient evidence to make a decision on his 
claim, the Board finds that it is necessary for VA to afford the 
Veteran an examination to determine the nature and likely 
etiology of his psychiatric disorder.

In June 2010, the Veteran's attorney stated that she was 
withdrawing her representation of the Veteran.  The Veteran 
should be given an opportunity to find new representation.  The 
RO should send the Veteran a letter informing the Veteran of 
Service Organizations that could possibly represent him.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take all indicated action 
to obtain any outstanding medical records 
referable to the issue on appeal.  All 
information that is not duplicative of 
evidence already received should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the claims 
folder.  

2.  The RO also should take appropriate 
steps to send the Veteran a letter 
informing him of service organizations that 
could possibly represent him.  

3.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and likely etiology of the claimed 
psychiatric disorder.  

The examiner should be provided with the 
claims file in its entirety for review. The 
examination report is to contain a notation 
that the examiner reviewed the claims 
folder.  

The psychiatric examination is to include a 
review of the Veteran's history and a 
comprehensive mental status evaluation and 
tests deemed as necessary.

The examiner should be asked to offer an 
opinion addressing the following questions:

Does the Veteran meet the DSM-IV criteria 
for a diagnosis of PTSD? If so, is it at 
least as likely as not (50 percent or 
greater probability) that the PTSD is 
causally linked to an in-service stressor?  

If a diagnosis other than PTSD is 
identified, then the examiner should render 
an opinion as to the Veteran suffers from 
an innocently acquired psychiatric 
disability that at least as likely as not 
(i.e., 50 percent or greater possibility) 
had its clinical onset in service or is due 
to an event or incident of his period of 
active service.  

The examiner must provide a complete 
rationale for any stated opinion.  

The Veteran is advised that this 
examination is needed to adjudicate his 
claim.  Failure without good cause to 
report for a scheduled VA examination could 
result in the denial of his claim.  38 
C.F.R. § 3.655 (2010).

4.  To help avoid any future remand, the RO 
must ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is undertaken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Following completion of all indicated 
development to the extent possible, the RO 
should readjudicate the claim of service 
connection in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran and any 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded an appropriate opportunity for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  


